13 N.Y.3d 725 (2009)
In the Matter of ANTHONY PELUSO et al., Appellants,
v.
ERIE COUNTY INDEPENDENCE PARTY et al., Respondents, and
NEW YORK STATE COMMITTEE OF THE INDEPENDENCE PARTY et al., Appellants, et al., Respondents.
Court of Appeals of New York.
Submitted August 25, 2009.
Decided August 25, 2009.
Motion for leave to appeal by Anthony Peluso et al. and New York State Committee of the Independence Party et al. granted. Motion for leave to appeal by Erie County Independence Party et al. dismissed upon the ground that such parties are not aggrieved.